Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed October 12, 2021 is acknowledged and has been entered.  Claims 1-2, 4, 5, 7, 10, 11, and 13-16 have been amended.  Claims 3 and 12 have been cancelled.  Claims 1-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1, 2, 4-11, and 13-18 are pending.  Claims 10, 11, and 13-18 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 12 are now moot in light of Applicant's cancellation of the claims.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is March 17, 2014 which is the filing date of Provisional 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 10, 11, and 13-18, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10, preamble, is indefinite in reciting, “A system configured for determining a melatonin level … with the use of an immunoassay” because it is unclear as to whether “an immunoassay” is intended for use in determining a melatonin level.
	Claim 10 is vague and indefinite in reciting, “a temperature sensor configured to generate one or more output signals representative of a temperature of at least one of the melatonin analyzer and the immunoassay” because it is unclear how the temperature configures to differentially generate an output signal, much less “one or more output signals” absent any occurrence of functional activity in the melatonin analyzer or the immunoassay, in question, that would cause some change in temperature that results to generation of output signal that is detected by the 
Claim 10 is further vague and indefinite in reciting, “a controller configured to: control the temperature of one or more of the melatonin analyzer and the immunoassay to be within a pre-determined temperature range … based on the output signals,” because it is unclear how the controller configures to control the temperature of the melatonin analyzer and/or immunoassay so as to be within a pre-determined temperature, absent any occurrence of functional activity in the melatonin analyzer or the immunoassay, in question, that would cause some change in temperature from “within a pre-determined temperature” that would be detected by the temperature sensor resulting to generation of output signal.
Claim 10 is indefinite in reciting, “a pre-determined temperature range below room temperature” because “below” with respect to room temperature is a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 is also indefinite in reciting an open-ended numerical temperature range in reciting, “a pre-determined temperature range below room temperature.” Specifically, “below” with respect to room temperature includes freezing to sub-freezing temperatures which the controller might not be configured to do.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 
Specifically, the claimed system, albeit comprising a melatonin analyzer, a temperature sensor, and a “temperature” controller that is configured to heat and/or cool the melatonin analyzer and the temperature sensor does not appear to be configured to determine a melatonin level.  At best, the melatonin analyzer is only configured to receive a “first” biological sample from a subject; and the functional facilitation of determining melatonin level only encompasses maintaining the analyzer temperature at pre-determined below room temperature.  Accordingly, it is unclear how the system is deemed to be configured for determining a melatonin level since the system does not 
Claim 14 is also vague and indefinite in being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Same analogous comments and problems in claim 1 apply to claim 14. Specifically, the claimed system, albeit comprising a melatonin analyzer, a temperature sensor, and a “temperature” controller, that is configured to heat and/or cool the melatonin analyzer and the temperature sensor, does not appear to be configured to determine a melatonin level, subsequent melatonin levels, and much less DLMO.  At best, the melatonin analyzer is only configured to receive a “first” and subsequent biological samples from the subject within pre-determined sampling times; and the functional facilitation of determining melatonin level only encompasses maintaining the analyzer temperature at pre-determined below room temperature.  Accordingly, it is unclear how the system is deemed to be configured for determining melatonin levels and DLMO since the system does not appear to provide measured levels of melatonin. 
Claim 16 is ambiguous in reciting, “the immunoassay is a melatonin antibody” because “immunoassay” is an immunological testing method and “melatonin antibody” is an antibody that specifically binds to and identifies melatonin hormone as an analyte.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 10, 11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al. (US 2009/0306740) in view of Buhlmann (Direct Saliva Melatonin ELISA. Buhlmann Laboratories AG (12/2012)) and in further view of Goad et al. (US 2019/0003957).
	Heruth et al. disclose a system 14 (implantable medical device: IMD) that monitors physiological parameters that determine sleep quality metrics in a subject (i.e. attempting to fall asleep) including core temperature, subcutaneous temperature, and melatonin level in a biological sample from the subject (Abstract; [0006, 0041, 0064]; Figure 2).  The system comprises a melatonin analyzer 40A (chemical sensor [0073]) configured to receive a biological sample (i.e. first) and a series of consecutive samples (one or more bodily fluids) from the subject.  The melatonin analyzer or detection component is a melatonin sensor (chemical sensor) which may be coupled to other 
Heruth et al. differs from the instant invention in failing to incorporate immunological assay detection component such as melatonin antibody into the system for determining melatonin level.
	Buhlmann teaches a cartridge for use in performing direct saliva melatonin enzyme-linked immunosorbent assay (ELISA) p. 3, right col.; p. 7).  The cartridge is capable of highly sensitive quantitative determination of melatonin in human saliva (p. 2, left col., 1st ¶).  The Buhlmann direct saliva melatonin ELISA uses polyclonal Kennaway G280 anti-melatonin antibody coated onto a reaction chamber (microtiter plate) as capture antibody for melatonin and a detection component (enzyme label) configured to 
	One of ordinary skill in the art at the time the invention was filed would have been motivated to substitute the melatonin chemical sensor of Heruth with the melatonin ELISA cartridge of Buhlmann because Buhlmann taught that the cartridge allows for highly sensitive and accurate quantitative measure of melatonin levels in human biological samples for diagnostic applications in sleep disorders associated with melatonin hormone.	
	Heruth et al. and Buhlmann differ from the instant invention in failing to teach that the controller is configured to control the temperature of the analyzer so as to be within a pre-determined temperature range based on output signals responsive to the temperature resulted from the analyzer. 
Goad et al. teach a thermally controlled biosensor system having an analyzer cassette 30 (biosensor chip), a temperature sensor 54 (thermocouple), and a controller configured to receive output signal data from the temperature sensor related to the information (molecular interaction analysis) conveyed from the biosensing surface of the analyzer.  The controller is specifically configured to control the temperature of the analyzer so as to be within pre-determined temperature range (pre-selected fixed temperature range) based on received output signals and responsive to the temperature resulted from the analyzer being outside the pre-determined temperature (Abstract; [0006, 0007, 0036, 0041]; Figure 4A). The controller is configured to cool and/or heat (biothermal control) the analyzer to bring and maintain the temperature within the pre-determined fixed temperature range; thereby, facilitating biomolecular interaction 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the controller of Heruth as modified by for determining melatonin level with the thermal controller of Goad to arrive to Applicant’s claimed system for determining melatonin levels in biological samples because Goad taught that controllers can be configured to control the temperature of an analyzer to a fixed pre-determined range based on information resulted from the temperature sensor and responsive so as to cool and/or heat the melatonin analyzer to bring and maintain the temperature within a required pre-determined temperature range that is compatible for function with the system.
With respect to recitation of melatonin analyzer temperature controlled within a predetermined temperature range below room temperature such that a response time of determining melatonin level is less than one hour in claims 10; controlled to a temperature above freezing in claim 11; and controlled to a temperature to be between 19 and 21 degrees Celsius in claim 13; it is maintained that configuration of automated analyzer systems to include a control unit programmed to adjust temperature and other parameters to pre-determined ranges such as below room temperature in claim 10, above freezing in claim 11, and between 19 and 21 degrees Celsius in order to achieve optimally fast response time of less than one hour to perform immunological assays such as “determining melatonin level of a biological sample” all encompass result .

s 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heruth et al. (US 2009/0306740) in view of Buhlmann (Direct Saliva Melatonin ELISA. Buhlmann Laboratories AG (12/2012)) and in further view of Goad et al. (US 2019/0003957) as applied to claim 10 above, and in further view of Danilenko et al. (The hockey-stick method to estimate evening dim light melatonin onset (DLMO) in humans. Chronobiology International 31 (3): 349-355 (2014)).
 Heruth et al., Buhlmann, and Goad et al. are discussed supra. Heruth et al., Buhlmann, and Goad et al. differ from the instant invention in failing to teach determining DLMO in first and subsequent biological samples.
Danilenko et al. teach that melatonin is the best, most reliable and commonly used index of circadian timing in humans; and further teach that dim light melatonin onset (DLMO) is conventionally used in analyzing circadian rhythm.  According to Danilenko, biological sample is sampled every 0.5-1 hours under dim light conditions in the evening 5-6 hours before bedtime and then tested for melatonin levels (Abstract; p. 349, left col.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the DLMO process as shown by Danilenko into the system for measuring melatonin as taught by Heruth as modified by Buhlmann and Goad because Danilenko taught that DLMO is conventionally known and used in the art for analyzing circadian rhythm for incorporation into sleep diagnostic systems such as those taught by Heruth, Buhlmann, and Goad for use in measuring sleep metrics and treating sleep disorders. 
.
  
Response to Arguments
8.	Applicant’s arguments with respect to claims 10, 11, and 13-18 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment.

9.	Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
	A) Applicant argues that claim 10 has been amended to recite “a pre-determined temperature range below room temperature” and thus, involves a temperature range that is opposite of what is shown by Goad et al. ‘957 which solely deals with temperatures greater than ambient temperature.
	Applicant’s argument is not persuasive because Goad et al., indeed, taught setting the biosensor at pre-determined analysis temperature of 13.4ºC which is well within below room temperature.  Additionally, Goad et al. also specifically taught a cooling system configured to reduce the temperature of the biosensor in claim 10.	

10.	No claims area allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 11, 2021